Exhibit 10.7

 

[January 18, 2003,

Unofficial Translation of Executive Copy-ffa]

 

 

JOINT VENTURE CONTRACT

 

OF

 

TCL DIGITAL TECHNOLOGY (BEIJING) COMPANY LIMITED

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PREAMBLE

 

 

 

ARTICLE  1

DEFINITIONS

 

 

 

 

ARTICLE  2

PARTIES TO THE CONTRACT

 

 

 

 

ARTICLE  3

THE COMPANY

 

 

 

 

ARTICLE  4

GOVERNMENT APPROVALS

 

 

 

 

ARTICLE  5

SCOPE OF OPERATIONS

 

 

 

 

ARTICLE  6

TOTAL INVESTMENT AND REGISTERED CAPITAL

 

 

 

 

ARTICLE  7

JOINT VENTURE TERM

 

 

 

 

ARTICLE  8

BOARD OF DIRECTORS

 

 

 

 

ARTICLE  9

MANAGEMENT

 

 

 

 

ARTICLE  10

ANNUAL OPERATING PLAN AND BUDGET

 

 

 

 

ARTICLE  11

INTELLECTUAL PROPERTY

 

 

 

 

ARTICLE  12

FINANCE AND ACCOUNTING

 

 

 

 

ARTICLE  13

TAXATION

 

 

 

 

ARTICLE  14

ALLOCATION AND DISTRIBUTION OF PROFITS

 

 

 

 

ARTICLE  15

LABOR AND PERSONNEL

 

 

 

 

ARTICLE  16

CONFIDENTIALITY

 

 

 

 

ARTICLE  17

ADDITIONAL RESPONSIBILITIES OF THE PARTIES

 

 

 

 

ARTICLE  18

TRANSFER OF INTERESTS

 

 

 

 

ARTICLE  19

LIABILITIES FOR BREACH OF CONTRACT

 

 

 

 

ARTICLE  20

AMENDMENT, CHANGES, TERMINATION, DISSOLUTION AND LIQUIDATION

 

 

 

 

ARTICLE  21

MISCELLANEOUS

 

 

--------------------------------------------------------------------------------


 

JOINT VENTURE CONTRACT

 


PREAMBLE

 

The undersigned parties:

 

•                  Liu Dongyuan, a Chinese person and his ID Number is
110105500915151 and having his legal address at 1-1-6, West Compound, south
Sanlitun, Chaoyang District, Beijing (“Party A”);

 

•                  Cheng Fei, a Chinese person and his ID Number is
110108630416639 and having his legal address at 24-331, Xueyuan Rd.42, Haidian
District, Beijing (“Party B”);

 

•                  Gao Jianou, a Chinese person and his ID Number is
110108670721187 and having his legal address at 6-2-402, Xiyuan Garden No.1,
Haidian District, Beijing (“Party C”);

 

•                  Wang Huansheng, a Chinese person and his ID Number is
110108660326542 and having his legal address at Ganjiakou No.29, Haidian
District, Beijing (“Party D”);

 

•                  Han Jingzhe, a Chinese person and his ID Number is
110104741112253 and having his legal address at 6-102, Maliandao Northern St.,
Xuanwu District, Beijing (“Party E”).

 

•                  Huizhou TCL Computer Technology Co., Ltd., a wholly
foreign-owned enterprise duly incorporated and existing under the laws of China
and having its principal office in Huizhou, China (“TCL” or “Party F”); and

 

•                  Lotus Pacific, Inc., a legal person duly incorporated and
existing under the laws of USA (“LP” or “Party G”);

 

after friendly discussions and based on the principle of equality and mutual
benefit, the parties agree to establish a joint venture company in Haidian
District, Beijing, and hereby sign this JOINT VENTURE CONTRACT of TCL Digital
Technology (Beijing) Company Limited (the “Company”) on January 18, 2003, in
accordance with the Law of the People’s Republic of China on Joint Ventures
Using Chinese and Foreign Investment and other relevant Chinese laws and
regulations.

 


ARTICLE  1          DEFINITIONS

 

1.01

 

All terms defined in this Article 1 or in other provisions of this Contract in
the singular shall have the same meanings in the plural and vice versa.

 

1

--------------------------------------------------------------------------------


 

1.02

 

Unless the terms or context of this Contract otherwise provides, the following
terms shall have the meanings set forth below:

 

(a)

 

“Articles of Association” shall mean the Articles of Association of the Company
executed by the Parties simultaneously with the execution of this Contract, as
the same may be supplemented or amended from time to time, and (if required) as
such supplemented or amended Articles of Association shall be approved by the
relevant authorities.

 

 

 

(b)

 

“Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

 

 

 

(c)

 

“Confidential Information” means all Proprietary Information and any other
information that is identified to the recipient orally or in writing by the
party providing such information as being confidential, provided that in the
case of any such information that has been provided orally or has been
identified as “Confidential Information” orally, the party providing such
information shall confirm its confidential nature in writing to the recipient
not later than sixty (60) days following the provision thereof to such
recipient.

 

 

 

(d)

 

“Contract” shall mean this Joint Venture Contract, including all of the
Appendices hereto, as the same may be supplemented or amended from time to time,
and (if required) as such supplemented or amended Contract shall be approved by
the relevant authorities.

 

 

 

(e)

 

“Effective Date” shall mean the date on which this Contract becomes effective,
which shall be the date on which each party hereto shall have received a true
and correct copy of the final approval by the Examination and Approval Authority
of each of this Contract and the Articles of Association.  If the Effective Date
shall not have occurred within five (5) months from the date of the signature of
this Contract, or such other date as may be agreed in writing by the parties,
this Contract (other than Article 16) and the Articles of Association, and
everything contained herein (except the obligations set out in Article 16) and
therein shall be null and void.

 

 

 

(f)

 

“Employees” shall mean the full-time regular employees (including full-time
regular expatriate employees) of the Company.

 

 

 

(g)

 

“Equity Interest” shall mean, with respect to a Party, the total interest in the
registered capital of the Company held by such Party.

 

 

 

(h)

 

“Establishment Date” shall mean the date on which the relevant Administration
for Industry and Commerce shall have duly issued an business license to the
Company as provided herein.

 

 

 

(i)

 

“Examination and Approval Authority” shall mean the Ministry of Foreign Trade
and Economic Cooperation of the People’s Republic of China and any governmental
organization authorized by it or any successor.

 

2

--------------------------------------------------------------------------------


 

(j)

 

“Independent Auditor” shall mean the certified public accountants or auditors
registered in China that are appointed by the Board of Directors of the Company
as its independent auditor.

 

 

 

(k)

 

“Intellectual Property” shall mean patents, design patents, industrial designs,
utility models, trademarks, trade dress, proprietary designs, logos, company
names, trade names, copyrights and copyrightable works, trade secrets and all
other intellectual or industrial property rights.

 

 

 

(l)

 

“Joint Venture Law” shall mean, collectively, the Law of the People’s Republic
of China on Joint Ventures Using Chinese and Foreign Investment promulgated July
1, 1979, the Regulations for the Implementation of the Law of the People’s
Republic of China on Joint Ventures Using Chinese and Foreign Investment,
promulgated September 20, 1983, and all supplements, amendments,
interpretations, orders and notices relating thereto promulgated by the relevant
authorities and in effect as of the date hereof.

 

 

 

(m)

 

“Joint Venture Term” shall have the meaning specified in Section 7.01.

 

 

 

(n)

 

“Products” shall mean notebook computers and soft-hardware, parts and
peripheries relating to notebook computers, the products of integrations,
network communications, digital electronic products and such other products as
the Company may produce in accordance with the terms of its business license.

 

 

 

(o)

 

“Project Documents” shall mean collectively, this Contract, the Articles of
Association, and any other agreements, contracts or other documents relating to
any thereof, in each case as the same may be supplemented and amended from time
to time.

 

 

 

(p)

 

“Proprietary Information” shall mean all Intellectual Property and other
technical and engineering, construction, economic, financial, sales, marketing
and other information developed and/or owned and provided in writing or orally
by the Parties, in connection with the negotiation of the project contemplated
by the Project Documents or the implementation of this Contract or the other
Project Documents.

 


ARTICLE  2          PARTIES TO THE CONTRACT

 

2.01

 

The name, place of registration and legal address of each Party, and the name,
position and nationality of each Party’s legal representative are as follows:

 

(a)

 

Name:

 

Liu Dongyuan

 

 

Legal Address:

 

1-1-6, West Compound, south Sanlitun, Chaoyang District, Beijing.

 

 

ID Number:

 

110105500915151

 

 

Phone Number:

 

010-62126977

 

3

--------------------------------------------------------------------------------


 

(b)

 

Name:

 

Cheng Fei

 

 

Legal Address:

 

24-331, Xueyuan Rd.42, Haidian District, Beijing.

 

 

ID Number:

 

110108630416639

 

 

Phone Number:

 

13301391618

 

 

 

 

 

(c)

 

Name:

 

Gao Jianou

 

 

Legal Address:

 

 6-2-402, Xiyuan Garden No.1, Haidian District, Beijing.

 

 

ID Number:

 

110108670721187

 

 

Phone Number:

 

13301391188

 

 

 

 

 

(d)

 

Name:

 

Wang Huansheng

 

 

Legal Address:

 

Ganjiakou No.29, Haidian District, Beijing.

 

 

ID Number:

 

110108660324542

 

 

Phone Number:

 

62115566-27

 

 

 

 

 

(e)

 

Name:

 

Han Jingzhe

 

 

Legal Address:

 

6-102, Maliandao Northern St., Xuanwu District, Beijing.

 

 

ID Number:

 

110104741112253

 

 

Phone Number:

 

62115566-30

 

 

 

 

 

(f)

 

Name:

 

Huizhou TCL Computer Technology Co., Ltd.

 

 

Place of Registration:

 

Zhongkai Development Zone for High-New Technologies, Huizhou

 

 

Legal Representative:

 

 

 

 

 

 

Name: Li Dongsheng

 

 

 

 

Position: Director of Board

 

 

 

 

Nationality: Chinese

 

 

 

 

 

(g)

 

Name:

 

Lotus Pacific, Inc.

 

 

Place of Registration:

 

18200 Von Karman Ave. Suite 730 Irvine, CA 92612

 

 

 

 

 

 

 

Legal Representative:

 

 

 

 

 

 

Name: Li Dongsheng

 

 

 

 

Position: Director of Board

 

 

 

 

Nationality: Chinese

 

Parties set out in (a) to (e) of this section shall be referred to collectively
as the “Chinese Individual Investors”.

 

2.02                                    Each of the Parties, severally and not
jointly, represents and warrants that:

 

(a)

 

Each of the Parties, apart from Chinese Individual Investors, is a duly
organized and validly existing legal person under the laws of its jurisdiction
of establishment.

 

4

--------------------------------------------------------------------------------


 

(b)

 

It possesses full power and authority to enter into this Contract and the
Articles of Association and to perform its obligations hereunder and thereunder.

 

 

 

(c)

 

Its representative has been fully authorized to sign this Contract and the
Articles of Association on its behalf pursuant to a power of attorney or
resolution of its board of directors.

 

 

 

(d)

 

Assuming due authorization, execution and delivery by the other Parties hereto,
on the Effective Date, each of this Contract and the Articles of Association
shall constitute its legal, valid and binding obligation.

 

 

 

(e)

 

It is not a party to, nor is it bound by, any material contract or agreement
which would be violated by its execution or performance of this Contract or the
Articles of Association.

 

 

 

(f)

 

There are no pending or threatened legal proceedings, lawsuits, arbitration
proceedings, administrative proceedings or other governmental or court
proceedings, or governmental or court orders, injunctions, judgments or awards,
or arbitration awards to which it is a party or by which it or any of its assets
is or may be bound or affected of any material nature, or which would affect its
ability to perform this Contract or the Articles of Association.

 

 

 

(g)

 

It is in compliance with all material laws, rules, regulations, decrees and
orders, and all interpretations thereof, of all governmental authorities having
jurisdiction over it, or its business, finances, operations or properties.

 

 

 

(h)

 

It has no outstanding commitments or obligations, contractual or otherwise,
which would in any way impede its ability and right to enter into and perform
this Contract or the Articles of Association.

 

 

 

(i)

 

From and after the date of signature of this Contract, it will promptly inform
the other Parties of any developments in the status of approval of this
Contract, the Articles of Association and the other relevant Project Documents
by the relevant governmental authorities (including the Examination and Approval
Authority).

 

 

 

(j)

 

From and after the date of signature of this Contract to the Establishment Date,
any communication by it in writing with the Examination and Approval Authority
regarding the terms and conditions of this Contract, the Articles of Association
or the other relevant Project Documents shall be copied and sent simultaneously
to the other Parties.

 


ARTICLE  3          THE COMPANY

 

3.01

 

The name of the Company shall be TCL [g44521khimage002.jpg] in Chinese.

 

 

 

3.02

 

The legal address of the Company shall be 409# Zhongding Tower B, Northern Third
Ring 18 A, Haidian District, Beijing, China.

 

5

--------------------------------------------------------------------------------


 

3.03

 

The Company shall be a limited liability company.  The liability of each Party
shall be limited to the amount of its interest in the registered capital of the
Company.  The Parties shall share the profits and risks of the Company and any
excess of the Company’s assets over its liabilities upon its liquidation in
proportion to their respective interest in the registered capital of the
Company.

 

 

 

3.04

 

The Company shall be an independent legal person under the laws of China.  The
activities of the Company shall be governed and protected by the laws, decrees
and relevant rules and regulations of China.

 


ARTICLE  4          GOVERNMENT APPROVALS

 

4.01

 

The Chinese Individual Investors shall be responsible for submitting this
Contract (together with all Appendices hereto) and the Articles of Association
to the relevant approval authorities (including the Examination and Approval
Authority) promptly after the execution of this Contract.

 

 

 

4.02

 

Any modifications to any part of this Contract, any Appendix hereto or the
Articles of Association shall be agreed upon in writing by the Parties prior to
resubmission to the relevant approval authorities (including the Examination and
Approval Authority) for final approval.

 

 

 

4.03

 

Promptly, and in no event later than thirty (30) days after the Effective Date,
the Company shall apply to the Beijing Municipal Administration for Industry and
Commerce to make all necessary commercial registration, and to obtain a business
license.

 


ARTICLE  5          SCOPE OF OPERATIONS

 

5.01

 

The scope of business of the Company shall be to develop, produce and engage in
the business of computers, parts and peripherals related, network
communications, digital electronic products; integrations; sale of products
produced; technical consulting, technical services and training, technical tests
and transfer.

 


ARTICLE  6          TOTAL INVESTMENT AND REGISTERED CAPITAL

 

6.01

 

The total investment and the registered capital of the Company is RMB eighty
seven million Yuan (RMB 87,000,000) respectively.

 

 

 

6.02

 

The Parties’ contribution in the registered capital set out as below:

 

Party A shall contribute RMB 25,950,300 Yuan and hold a 29.8279% Equity Interest
in the Company,

Party B shall contribute RMB 8,832,900 Yuan and hold a 10.1528% Equity Interest
in the Company,

 

6

--------------------------------------------------------------------------------


 

Party C shall contribute RMB 2,730,000 Yuan and hold a 3.1379% Equity Interest
in the Company,

Party D shall contribute RMB 1,456,800 Yuan and hold a 1.6745% Equity Interest
in the Company,

Party E shall contribute RMB 180,00 Yuan and hold a 0.2069% Equity Interest in
the Company,

Party F shall contribute RMB 4,350,000 Yuan and hold a 5% Equity Interest in the
Company, and

Party G shall contribute RMB 43,500,000 Yuan and hold 50% Equity Interest in the
Company.

 

6.03

 

The Equity Interests of the Parties shall be paid in three installments in six
months upon the business license is issued.

 

The first installment shall be 15% of their respective contribution and shall be
paid in cash in one (1) month after the Company obtains its business license, as
set below:

 

Party A: RMB 3,892,500 Yuan

Party B: RMB 1,324,900 Yuan

Party C: RMB 409,500 Yuan

Party D: RMB 218,500Yuan

Party E: RMB 27,000 Yuan

Party F: RMB 652,500 Yuan

Party G: RMB 6,525,000Yuan

 

The second installment shall be 50% of the contribution in cash in three (3)
months after the Company obtains its business license, as set out below:

 

Party A: RMB 12,975,200 Yuan

Party B: RMB 4,416,500 Yuan

Party C: RMB 1,365,000 Yuan

Party D: RMB 728,400 Yuan

Party E: RMB 90,000 Yuan

Party F: RMB 2,175,000 Yuan

Party G: RMB 21,750,000 Yuan

 

The third installment shall be 35% of the contribution in six (6) months after
the Company obtains its business license, as set out below:

 

Party A: RMB 9,082,600 Yuan

Party B: RMB 3,091,500 Yuan

Party C: RMB 955,500 Yuan

Party D: RMB 509,900 Yuan

Party E: RMB 63,000 Yuan

Party F: RMB 1,522,500 Yuan

Party G: RMB 15,225,000 Yuan

 

The Parties may determine an earlier contribution schedule.

 

7

--------------------------------------------------------------------------------


 

6.04

 

The Company shall promptly after the Establishment Date issue one or more
investment certificates to each of the Parties reflecting its respective Equity
Interest in the Company.  Each such certificate issued after the Establishment
Date shall be signed by the Chairman of the Company.

 

 

 

 

 

6.05

 

Except as otherwise expressly permitted by applicable law, the registered
capital of the Company shall not be reduced in any manner during the Joint
Venture Term.  No Party shall sell, assign, mortgage, pledge, transfer or
otherwise dispose of its Equity Interest in the Company or its investment
certificate therefor, unless in accordance with the provisions of this Contract
and the Articles of Association or with the prior written consent of the other
Parties. In case that one of the Parties transfers its part of or entire Equity
Interest in the Company, other Parties have priority to purchase the same.

 

 

 

 

 

6.06

 

(a)

 

The Parties agree that it may be necessary to increase the registered capital of
the Company during the Joint Venture Term.  Any such increase in the registered
capital of the Company shall be completed only upon the approval of the Board
pursuant to Article 8.11(b) and Article 8.12 and shall be submitted for approval
to the Examination and Approval Authority to the extent required by applicable
law.  Unless otherwise agreed by the Parties, any additional capital
contributions by the Parties in respect of such capital increase (i) shall be
made in the form of cash, and the amount in United States Dollars of any
contributions in RMB shall be calculated at the exchange rate for buying United
States Dollars with RMB announced and in effect by the People’s Bank of China on
the business day preceding the date on which such contribution (or part thereof)
is due and (ii) shall be made by the Parties in the same proportions as their
respective then-existing interests in the registered capital of the Company.

 

 

(b)

 

Upon receipt of approval (if required) of such capital increase, (i) the Parties
shall take whatever action may be required to evidence such increase, (ii) such
increase shall be verified by an independent accounting firm registered in
China, (iii) the Company shall register the increase in registered capital with
the relevant department of the State Administration for Industry and Commerce,
and (iv) the Company shall issue investment certificates to the Parties, as
described in Article 6.03, reflecting such increase.

 

 

 

6.07

 

In addition to its registered capital, the Company may borrow any necessary
funds from domestic or international banks or other financial institutions on
terms and conditions acceptable to it.

 


ARTICLE  7          JOINT VENTURE TERM

 

7.01

 

The duration of the Company shall continue for a period of twenty (20) years
from the Establishment Date (the “Joint Venture Term”), unless earlier
terminated pursuant to the provisions of this Contract.

 

8

--------------------------------------------------------------------------------


 

7.02

 

Prior to the expiration thereof, the Parties may agree to extend the Joint
Venture Term or any extension thereof.  Negotiations for the extension of the
Joint Venture Term or any extension thereof shall begin not later than one year
prior to the expiration of such term or extension and any contract for any
extension shall, if required, be submitted to the Examination and Approval
Authority for approval at least 180 days prior to the expiration of such term or
extension.

 


ARTICLE  8          BOARD OF DIRECTORS

 

8.1

 

The Board of Directors shall be the highest authority of the Company, which
shall be formally established on the Establishment Date, and the first meeting
of the Board shall be convened in Beijing as soon as practicable after the
Establishment Date.

 

 

 

8.2

 

The Board of Directors shall consist of seven (7) members.  Party A shall
appoint one (1) director, Party B shall appoint one (1), Party C shall appoint
one (1) director, TCL shall appoint one (1) director, and LP shall appoint three
(3) directors.  In the event of any change in the ratio of ownership of the
Parties of the registered capital of the Company (including as a result of an
increase in registered capital), the total number of directors and the number of
directors appointed by each Party shall be changed as necessary to reflect such
change.

 

 

 

8.3

 

LP shall nominate one of the directors appointed by itself as the Chairman of
the Board.  Notwithstanding the provisions of Article 8.05, the renewal of the
term of office of the Chairman and the removal or replacement of the Chairman
shall be subject to the approval of the Board.

 

 

 

8.4

 

The Chairman of the Board shall be the legal representative of the Company.  The
Chairman shall have the authority (1) to lead the work of the Board, and to
convene and preside over Board meetings, (2) to execute material contracts and
other material documents of the Company in accordance with the prior approval of
the Board, and if required, upon approval from the relevant authorities, (3) to
check on the implementation of Board resolutions, to handle matters within the
scope of his authority and to report on important matters at the next meeting of
the Board, and (4) to exercise other powers conferred by duly adopted
resolutions of the Board.  If the Chairman is unable to perform his duties, any
other director authorized by the Chairman shall represent the Company in his
stead until the Chairman shall return to his duties or a replacement shall have
been appointed as provided herein.

 

 

 

8.5

 

The term of office for directors shall be four (4) years, and their terms may be
renewed if re-appointed by the party which appointed them.  Each Party shall
have the right, with or without cause, to remove or replace any of the directors
it appoints prior to the expiration of any four (4) year term.  If a seat on the
Board is vacated for any reason, the party which originally appointed the
director whose seat is vacated shall within thirty (30) days appoint a successor
to serve out the term of such director.

 

 

 

8.6

 

Regular meetings of the Board shall be convened and held not less than once
every year.  Subject to the relevant provisions of Article 8.09, the Chairman
shall set the

 

9

--------------------------------------------------------------------------------


 

 

 

agenda for Board meetings.  Upon the written request of two or more of the
directors, the Chairman shall convene a special meeting of the Board.  In
addition, if the Chairman believes it is necessary, he may convene a special
meeting of the Board.  Each meeting of the Board shall be convened by and
presided over by the Chairman of the Board or, if the Chairman is unable to
convene or preside over such meeting, any other director authorized by the
Chairman shall convene and preside over such meeting in his stead.  If over
two-thirds of the directors consent in writing, the Board may act without
convening a formal meeting, and if no formal meeting is held, resolutions may be
passed by written resolution signed by the required number of directors
consenting to the passage of such resolutions without a Board meeting. 
Facsimile signatures of directors shall be binding for this purpose.

 

 

 

8.7

 

The presence in person or by proxy of over four-seventh of the directors then
serving shall constitute a quorum for any meeting of the Board.

 

 

 

8.8

 

If any member of the Board is unable to attend a Board meeting for any reason,
he or she may appoint a proxy in writing to be present and to vote at the
meeting.  A director may appoint any person (including any other director) with
legal capacity as his or her proxy and one proxy may represent one or more
directors.  Each written proxy shall set out the name of the individual
appointed to represent the relevant director (and may also provide for alternate
proxies to represent such director if the originally appointed proxy is unable
or does not attend the relevant meeting).  In addition, each written proxy shall
describe the scope and duration of the proxy; provided, however, that unless
otherwise provided in the written proxy, a proxy shall have the same rights and
powers as the director appointing such proxy, and the rights and powers of such
proxy shall expire at the adjournment of the meeting for which such proxy was
originally appointed.

 

 

 

8.9

 

In order to convene a meeting of the Board, the Chairman shall send written
notice, including by mail, facsimile or e-mail, to each director’s address
provided at least three (3) days prior to any meeting; provided, however, that
no notice needs to be sent to convene the first meeting of the Board.  Such
notice shall include a detailed agenda of matters to be discussed at the meeting
and all reports, documents and other materials relevant or necessary for
adequate and informed consideration of each matter on such agenda.  No action
may be taken with respect to any matter not identified on the agenda of matters
to be discussed at a meeting of the Board, unless discussion of the matter shall
have been unanimously approved by the Board at such meeting.  Notice of any
meeting of the Board may be waived by unanimous consent of all directors.

 

 

 

8.10

 

If any member of the Board is unable to attend a Board meeting for any reason,
he or she may appoint a proxy in writing to be present and to vote at the
meeting.  Neither presentation nor proxy shall be seen as abstention.

 

 

 

8.11

 

In the event of an emergency, the Chairman shall by the most rapid means of
communication available, including but not be limited to, facsimile e-mail or
call conferece notify each director of the nature of the emergency or unforeseen
circumstances that require the Board to act, the reason for urgency, the
proposed action to be taken, the time within which the action must be taken, and
the convening

 

10

--------------------------------------------------------------------------------


 

 

 

of a Board meeting to consider such action.  If due to the urgency of the
situation it is not possible to convene a meeting of the Board or to pass a
resolution by signature of the required number of directors as provided in
Article 8.06, within the time available for the Company to act, the written
approval of the Chairman will suffice for management of the Company to act, and
a Board meeting shall be convened or an appropriate resolution shall be signed
as provided in Article 8.06 as soon as reasonably possible thereafter to ratify
such action.

 

 

 

8.12

 

The following matters in respect of the Company may only be acted upon pursuant
to a resolution duly passed by the Board as provided herein and in the Articles
of Association:

 

(a)

 

any revision of the Articles of Association;

 

 

 

(b)

 

any increase in the registered capital of the Company;

 

 

 

(c)

 

any merger, acquisition, consolidation or reorganization of the Company or any
transfer of all or substantially all of the assets of the Company;

 

 

 

(d)

 

the cessation of business and operations as a whole or the termination,
dissolution or liquidation of the Company;

 

 

 

(e)

 

any single transaction or series of related transactions creating indebtedness
for borrowed money  in an amount equal to or exceeding RMB three million(or the
equivalent thereof in any other currency), or the mortgaging or pledging of, or
the creation of any other security interest in, any assets of the Company having
a book value equal to or exceeding RMB three million(or the equivalent thereof
in any other currency), for the purpose of securing such indebtedness; in each
case unless in connection with the implementation of an approved operating plan
or budget;

 

 

 

(f)

 

any guarantee by the Company of indebtedness of any entity other than the
Company, or the mortgaging or pledging of, or the creation of any other security
interest in, any assets of the Company for the purpose of securing indebtedness
of any entity other than the Company, unless contemplated in an approved
operating plan or budget;

 

 

 

(g)

 

except as otherwise provided in these Articles or the Contract or as otherwise
required by applicable law, the assignment of duties to any director or
alteration of such duties;

 

 

 

(h)

 

any change in the location of the legal address or of the principal place of
business of the Company;

 

 

 

(i)

 

allocations to or withdrawals from the general reserve fund, the business
development fund and the bonus and welfare fund for workers and staff;

 

 

 

(j)

 

except as otherwise provided herein, the payment of profits or other
distributions to the Parties;

 

11

--------------------------------------------------------------------------------


 

(k)

 

the establishment of any subsidiary of the Company and the appointment of
directors thereof;

 

 

 

(l)

 

the approval of the Company’s operating plan and budget for each fiscal year or
any revision thereof which would result in a material increase in planned or
budgeted expenditures by the Company;

 

 

 

(m)

 

the appointment, remuneration, removal or dismissal of the General Manager;

 

 

 

(n)

 

the assignment and/or adoption of any logo, trademark, service mark or
technology for the Company or its Products or services;

 

 

 

(o)

 

the establishment and abolition of branch offices;

 

 

 

(p)

 

the formulation of basic management system;

 

 

 

(q)

 

the approval of annual accounting statements;

 

 

 

(r)

 

the purchase of any building or the acquisition of any land use rights, unless
in connection with the implementation of an approved operating plan or budget;

 

 

 

(s)

 

the assignment or licensing of any intangible assets owned by the Company,
including but not limited to patent rights, know-how or trademarks; and

 

 

 

(t)

 

any other matter expressly required by this Contract, the Articles of
Association or by law to be decided or approved by a resolution of the Board.

 

8.13

 

Resolutions with respect to the matters enumerated in paragraphs (a) through (d)
of Article 8.12 shall require the unanimous approval of the directors present in
person or by proxy at a duly constituted meeting of the Board.  Resolutions with
respect to the other matters enumerated in Article 8.12 may only be passed by a
vote of simple priority of the directors present in person or by proxy at a duly
constituted meeting of the Board.

 

 

 

8.14

 

Directors who don’t hold any position in the management institution in the
Company shall not obtain salaries from the Company.

 

 

 

8.15

 

The Company shall pay all reasonable necessary expenses relating to Board
meetings, including reasonable necessary travel, meal, lodging and other
expenses incurred by Board members (and their proxies) in traveling to and from
and attending Board meetings.

 

 

 

8.16

 

List of address and phone numbers of the members of Board of Directors (omit).

 

 

 

8.17

 

Additional procedures relating to Board meetings shall be set out in detail in
the Articles of Association.

 

 

 

 

12

--------------------------------------------------------------------------------


 


ARTICLE  9          MANAGEMENT

 

9.01

 

Subject to the terms hereof and of the Articles of Association, the Board of
Directors shall establish a management structure to carry out the day-to-day
management of the Company.  The areas of responsibility of the General Manager
and Deputy General Manager not otherwise specified herein shall be specified by
the Board.  The Company shall implement a management system which shall include
the following officers:

 

 

 

 

 

The day-to-day operation and management of the Company shall be under the
direction of the General Manager of the Company. The General Manager and the
Deputy General Manager shall be appointed and may be dismissed by the Board. 
Their terms of office shall be four (4) years, and they may serve consecutive
terms.

 

 

 

9.02

 

The duties of the General Manager shall consist of carrying out the decisions of
the Board, organizing and directing the day-to-day operations and management of
the Company in accordance with such decisions.  The powers and responsibilities
of the General Manager shall be listed in the Articles of Association, and shall
include final decision-making power with respect to daily operational and
management matters.  The General Manager shall consult with the Deputy General
Manager before making final decisions on important day-to-day business matters. 
If for any reason the General Manager is unable to carry out his duties, the
Deputy General Manager shall act in his stead until the General Manager shall
return to his duties or a replacement shall have been appointed as provided
herein.

 

 

 

9.03

 

Any employee of the Company who misuses his or her position, engages in graft,
is seriously derelict in his or her duties, or fails consistently to complete in
a timely fashion assigned tasks shall be dismissed, and a replacement shall be
selected (a) in the case of the General Manager and the Deputy General Manager,
by the Board pursuant to Section 9.01(b); and (b) in all other cases, by or
under the authority of the General Manager.  Unless otherwise approved by the
Board, no employee of the Company shall concurrently hold any position in any
other company, enterprise or economic organization.

 


ARTICLE  10       ANNUAL OPERATING PLAN AND BUDGET

 

10.01

 

The General Manager shall be responsible for the preparation of an annual
operating plan and budget.  The operating plan and budget (including a projected
balance sheet, profit and loss statement and cash flow report) for each one (1)
year period shall be submitted to the Board for examination and approval by no
later than October 31 of the preceding calendar year, and shall include
comprehensive detailed information regarding the following matters, unless
otherwise determined by the Board:

 

(a)

 

anticipated requirements for the repair and maintenance of the capital assets of
the Company;

 

13

--------------------------------------------------------------------------------


 

(b)

 

the estimated income and expenditures of the Company covered by the annual
operating plan and budget;

 

 

 

(c)

 

plans, if any, for the raising and application of funds;

 

 

 

(d)

 

plans for labor management, including employee education and training; and

 

 

 

(e)

 

any other matter in respect of which the Board or any director may have
requested a report.

 

10.02

 

The Board shall convene a meeting for the examination and approval of the annual
operating plan and budget and shall complete such examination and approval by no
later than [December 1 of the preceding year].  In implementing the annual
operating plan and budget as approved by the Board, the General Manager and the
Deputy General Manager shall be subject to the relevant provisions of Article 9.

 

 

 

10.03

 

The General Manager shall be responsible for the preparation in each year of a
long-term operating plan and budget for the next succeeding five (5) fiscal
years.  Each such operating plan and budget shall be submitted to the Board for
examination and approval in October of the fiscal year preceding the first
fiscal year to which such plan relates.

 


ARTICLE  11       INTELLECTUAL PROPERTY

 

11.01

 

No rights are granted to any party or the Company in respect of any Intellectual
Property as a result of this Contract unless specifically so provided herein.

 


ARTICLE  12       FINANCE AND ACCOUNTING

 

12.01

 

The Company shall establish its financial and accounting system pursuant to the
relevant laws, regulations and provisions promulgated by the central and local
financial authorities.  The Company shall submit its financial and accounting
system to the relevant local finance and tax authorities for the record.

 

 

 

12.02

 

The Company’s fiscal year shall end on December 31 of each Gregorian calendar
year.  The Company’s initial fiscal year shall begin on the date of its
formation and end on December 31 of the same year.  The Company’s last fiscal
year shall begin on January 1 and end on the date of dissolution of the Company
in accordance with the provisions of relevant law.

 

 

 

12.03

 

The Company shall maintain complete and accurate books, statements of accounts
and financial and related records, in accordance with the Company’s financial
and accounting system.  Such financial materials shall be kept both in the
Chinese and English language.  RMB shall be the standard bookkeeping currency
for the financial records of the Company.  When the currency of any cash
deposit, cash receipt, expenditure, or claim or expense relating to any debt of
the Company differs from

 

14

--------------------------------------------------------------------------------


 

 

 

the standard bookkeeping currency of the Company, accounts shall also be kept in
the currency actually paid or received.

 

 

 

12.04

 

The following financial principles shall be used as guidelines in the on-going
operation of the Company:

 

(a)

 

return on sales and return on assets should be sufficient to meet the growth
needs of the Company;

 

 

 

(b)

 

the pricing for materials or products bought or sold by the Company shall be
established based on the competitive situation in the marketplace and the cost
levels of the Company;

 

 

 

(c)

 

unless otherwise determined by the Board, 100% of after-tax net profits
available for distribution to the Parties will be paid as dividends;

 

 

 

(d)

 

all financial reporting and controls shall satisfy the relevant stipulations of
the Ministry of Finance of China regarding accounting and financial management
of foreign investment enterprises; and

 

 

 

(e)

 

all financial reporting and controls of the Company shall in addition satisfy
the requirements of the GAAP, provided that such requirements do not contradict
the relevant stipulations of the Ministry of Finance of China referred to in
Article 12.04(d).

 

12.05

 

The Company shall prepare and provide quarterly and annual accounting statements
to each Party and to the relevant tax departments of the Beijing Municipal
People’s Government.  A balance sheet and an income and expense statement shall
be provided to each Party not later than twelve (12) days after the end of each
month.  Quarterly financial statements shall be provided to each Party not later
than fifteen (15) days after the end of each quarter, and annual audited
financial statements shall be provided to each Party not later than ninety (90)
days after the end of each fiscal year.  The annual financial statements shall
have been audited by the Independent Auditor at the Company’s expense and shall
be accompanied by an audit report prepared by such Independent Auditor.

 

 

 

12.06

 

In addition to the monthly, quarterly and annual reports described in Section
12.05, the Company shall prepare and provide to LP such other financial reports
in the form of 10-Q and 10-K and containing such information as reasonably
requested by LP.

 

 

 

12.07

 

Each of the Parties hereto shall also have the right to appoint an auditor to
audit the accounts of the Company at its own expense, provided that such auditor
undertakes to keep confidential all documents used in connection with such audit
and, provided further, that such Party shall provide a copy of any report
resulting from such audit to the Board.  The Company shall make available its
accounting books and records to such auditor on reasonable terms during regular
business hours.

 

15

--------------------------------------------------------------------------------


 

12.08

 

The Company shall be entitled to open foreign exchange and RMB accounts.  The
procedures for issuing and signing checks and initiating wire transfers shall be
stated in the financial regulations of the Company.  LP shall have the right to
remit outside China all payments (after deduction of all taxes according to
relevant Chinese law) made to it by the Company, including amounts paid to it
upon dissolution of the Company, in accordance with the relevant laws and
regulations of China regarding foreign exchange control.  Unless otherwise
specified in this Contract, the Articles of Association or in other contracts
duly entered into by the Company, all expenses, loan repayments, labor
compensation and other charges of the Company paid to Chinese enterprises or
nationals shall be paid in RMB.

 

 

 

12.09

 

All the Company’s foreign exchange income shall be deposited in its foreign
exchange account(s), and all payments by the Company in foreign exchange shall
be made from its foreign exchange account(s).

 


ARTICLE  13       TAXATION

 

13.01

 

(a)

 

The Company shall pay taxes in accordance with relevant published and publicly
available laws and regulations of China.

 

 

 

 

 

 

 

(b)

 

The workers and staff members of the Company shall pay individual income tax in
accordance with the Individual Income Tax Law of China.  The Company shall not
be responsible for the payment of any such taxes, except to the extent that it
may be responsible under applicable law for reporting and for the payment of
withholding taxes with respect to compensation paid to its employees.

 

13.02

 

Subject to approval by the relevant authorities (if required), the Parties shall
take and cause the Company to take all reasonable actions necessary for the
Company to obtain all preferential tax and customs duties treatment available in
the same area and industry, including reductions and exemptions available to
technologically advanced joint ventures.

 


ARTICLE  14       ALLOCATION AND DISTRIBUTION OF PROFITS

 

14.01

 

In accordance with the Joint Venture Law, the Company shall set aside an amount
of money from after tax profits for its general reserve fund, its business
development fund, and its bonus and welfare fund for workers and staff.  The
actual amounts to be allocated to the general reserve fund, the business
development fund and the bonus and welfare fund for workers and staff in each
year shall be determined by the Board on the basis of the Company’s actual
business and financial condition.

 

14.02

 

After allocations have been made to the general reserve fund, the business
development fund and the bonus and welfare fund for workers and staff, the
remaining after-tax net profits of the Company shall be distributed among the
Parties in proportion to their respective shares in the registered capital of
the Company.  Unless otherwise determined by the Board, the remaining after-tax
net profit of the Company shall be distributed every year, and the amounts to be
distributed shall be

 

16

--------------------------------------------------------------------------------


 

 

 

fixed in RMB.  If the Company carries over losses from any previous year, the
profit of the current year shall first be used to cover such losses, and no
distribution shall be made until prior deficits are made up.  Any profit
retained by the Company and carried over from the previous years may be
distributed together with the distributive profit of the current year.

 


ARTICLE  15       LABOR AND PERSONNEL

 

15.01

 

(a)

 

Pursuant to the labor laws and regulations of China and of the Beijing Municipal
Government, which shall include the Labor Law of the People’s Republic of China,
the Regulations of the People’s Republic of China on Labor Management, and other
relevant published and publicly available laws and regulations, the Company
shall create and amend from time to time as necessary its internal rules and
regulations or “Employees Handbook” setting out rules applicable to the
recruitment, employment, dismissal and resignation of Employees and their wages,
salaries, welfare benefits, labor insurance, labor discipline and other relevant
matters.

 

 

 

 

 

 

 

(b)

 

The Company shall enter into individual employment contracts with each Employee
incorporating the rules referred to in Section 15.01(a).

 


ARTICLE  16       CONFIDENTIALITY

 

16.01

 

(a)

 

Each Party shall maintain the confidentiality of, and not disclose to any third
person other than, nor use for any purpose except in strict compliance with the
terms and conditions of this Contract, any Confidential Information at any time
during the Joint Venture Term and thereafter, unless (1) such Confidential
Information properly comes into the public domain prior to its disclosure
through no fault of either Party or the Company, (2) the disclosure or use
thereof is required by a mandatory provision of applicable law or a final
non-appealable order of a competent court or (3) the disclosure or use thereof
is authorized in advance in writing by the party that originally provided such
Confidential Information.  Each Party shall take all measures reasonably
available to it (including without limitation, administrative and legal
action)(i) to cause its directors, management personnel and other employees, and
departments in charge (if any), to comply in all respects with the
confidentiality obligations set forth herein, and (ii) to prevent unauthorized
disclosure, use or reproduction in any form or language of any Confidential
Information.

 

 

 

 

 

 

 

(b)

 

Each Party shall cause the Company to, and the Company shall, maintain the
confidentiality of, and not disclose to any third person, nor use for any
purpose except in strict compliance with the terms and conditions of this
Contract, any Confidential Information, unless (1) such Confidential Information
properly comes into the public domain prior to its disclosure through no fault
of any party or the Company, (2) the disclosure or use thereof is required by a
mandatory provision of applicable law or a final non-appealable order of a

 

17

--------------------------------------------------------------------------------


 

 

 

 

 

competent court, or (3) the disclosure or use thereof is authorized in advance
in writing by the party that originally provided such Confidential Information. 
The Company shall disclose Confidential Information only to those of its
employees whose duties require such disclosure.  In addition, the Company shall
take all measures reasonably available to it (including without limitation,
administrative and legal action) (i) to cause its directors, management
personnel and other employees, and department in charge (if any), to comply in
all respects with the confidentiality obligations set out herein, (ii) to
prevent unauthorized disclosure, use or reproduction in any form or language of
any Confidential Information.

 

16.02

 

The confidentiality obligations stated herein shall survive for a period of ten
(10) years after the termination of this Contract and the latest to occur of the
termination, dissolution or liquidation of the Company.

 


ARTICLE  17       ADDITIONAL RESPONSIBILITIES OF THE PARTIES

 

17.01

 

In addition to (but without duplication of) its other responsibilities under
this Contract and the Articles of Association, Chinese Individual Investors
shall be responsible for the following matters:

 

(a)

 

to assist in commencing, establishing and maintaining relationships with the
relevant government departments, agencies and other relevant business
departments for the establishment of the Company and for its operations on a
continuing basis;

 

 

 

(b)

 

to assist in obtaining and maintaining an adequate supply of any elements and/or
spare parts on a continuing basis for the Company to carry on its intended
activities;

 

 

 

(c)

 

to assist in obtaining for the Company favorable national and local tax
treatment, and

 

 

 

(d)

 

to perform its other obligations hereunder.

 

17.02

 

In addition to (but without duplication of) its other responsibilities under
this Contract, LP shall be responsible for the following matters:

 

(a)

 

to assist the Company, when appropriate, to recruit qualified and trained
expatriate management and senior technical personnel, and;

 

 

 

(b)

 

to perform its other obligations hereunder.

 

18

--------------------------------------------------------------------------------


 


ARTICLE  18       TRANSFER OF INTERESTS

 

18.01

 

No Party may assign, sell or otherwise dispose of all or part of its respective
interest in the registered capital of the Company to any third party unless the
other Parties shall have consented in writing to such assignment, sale or
disposition.

 

 

 

18.02

 

Any transfer, assignment or other disposition of any interest in the registered
capital of the Company under Section 18.01:

 

(a)

 

shall be valid under the relevant laws of China and any other country or area
having jurisdiction;

 

 

 

(b)

 

shall be to a transferee or assignee which has not been convicted of a crime and
is not currently under criminal indictment; and

 

 

 

(c)

 

shall be made under a transfer agreement which provides that the transferee or
assignee shall assume all the rights and obligations of the Disposing Party
under this Contract and under the Articles of Association.

 

18.03

 

The foregoing provisions of this Article 18 (except Section 18.02) shall not
apply to any transfer or assignment by any Party of any or all of its interest
in the Company to any of its Affiliates.  Each of the Parties hereby consents to
any transfer or assignment described in the preceding sentence and agrees that
it will cause the directors of the Company appointed by it and the Company to
take all actions that may be required to cause any such transfer or assignment
to be approved by the Examination and Approval Authority.  Upon receipt of such
approval, and if and to the extent required by applicable laws or regulations,
(i) the parties shall take whatever action may be required to evidence such
transfer or assignment, (ii) such transfer or assignment shall be verified by an
independent accounting firm registered in China, (iii) the Company shall
register such transfer or assignment with the relevant department of the State
Administration for Industry and Commerce, and (iv) the Company shall issue
investment certificates to the relevant Parties, as described in Section 6.03,
reflecting such transfer or assignment and any changes in the respective
investment ratios of the Parties.

 


ARTICLE  19       LIABILITIES FOR BREACH OF CONTRACT

 

19.01

 

If any Party has not made contribution payment on time in accordance with
Article 5, such Party shall pay penalty to other Parties who have completed the
contribution. Penalty shall be 3% of the related amount of the overdue
contribution for the first month upon the due date, and 9% of the related amount
of the overdue contribution after 3 months upon the due date. In addition,
Parties who performed their duties have right to terminate this Contract and
claim for indemnity.

 

 

 

19.02

 

In the event that a breach of contract committed by a Party results in the
non-performance of or inability to fully perform this Contract, the liabilities
arising from the breach of contract shall be borne by the Party in breach. In
the event a breach of

 

19

--------------------------------------------------------------------------------


 

 

 

contract is committed by more Parties, each Party shall bear its individual
share of liabilities arising from the breach of contract.

 


ARTICLE  20       AMENDMENT, CHANGES, TERMINATION, DISSOLUTION AND LIQUIDATION

 

20.01

 

Any amendment to this Contract shall be in written signed by the Parties and
shall be affective upon the approval by the original Examination and Approval
Authority.

 

 

 

20.02

 

This Contract and the Articles of Association may be terminated as provided
herein for any of the following reasons:

 

(i)

 

if any Party transfers its interest in the registered capital of the Company in
violation of the provisions of this Contract or the Articles of Association;

 

 

 

(ii)

 

if any Party materially breaches any other provisions of this Contract or
violates any other provision of the Articles of Association,  and such breach or
violation is not cured within sixty (60) days of written notice of such breach
or violation to such  violating Party;

 

 

 

(iii)

 

if the conditions or consequences of an event of Force Majeure (as defined in
Section 21.02) (A) prevail for a period of six (6) months, (B) have resulted in
a material adverse impact on the business and prospects of the Company and (C)
the parties are unable to reach agreement regarding the continued performance of
this Contract, the Articles of Association, and/or any other agreements or
contracts relating hereto or thereto; or

 

 

 

(iv)

 

for any other reason provided in relevant laws or regulations which renders it
inappropriate or impossible for the Company to maintain its normal business
operations.

 

20.03

 

Upon liquidation of the Company pursuant hereto, the Board shall (i) propose
liquidation procedures and principles in accordance with relevant laws and
regulations of China, (ii) establish a liquidation committee consisting of
representatives nominated by each Party, and member from an institution of
independent accountants licensed in China appointed by all Parties, and (iii)
submit a report to the Beijing Municipal People’s Government containing such
information as is required pursuant to the relevant laws and regulations of
China.  In principle, the Liquidation Committee shall resolve all issues by
consensus.  In the event that consensus cannot be reached, matters shall be
decided by majority vote.

 

 

 

20.04

 

The tasks of the liquidation committee shall include conducting a comprehensive
investigation of the assets and debts of, and claims against the Company,
formulating a liquidation plan for approval by the Board, and implementing such
liquidation plan on behalf of the Company.  In its implementation of such plan,
the liquidation committee shall exercise its best efforts and judgment in
obtaining the best prices for the Company’s assets including selling such assets
outside of China or

 

20

--------------------------------------------------------------------------------


 

 

 

to foreign purchasers at prices higher than those otherwise obtainable within
China.  In the liquidation of the assets of the Company, each of the Parties
shall have priority in purchasing such assets if the price and terms offered by
such Party are no less favorable than other offers.

 

 

 

20.05

 

The assets of the Company shall be liquidated and the proceeds therefrom shall
be applied in the following sequence:

 

(a)

 

the expenses of liquidation and the remuneration of the members of the
liquidation committee;

 

 

 

(b)

 

outstanding employee salaries and labor insurance payments;

 

 

 

(c)

 

unpaid taxes;

 

 

 

(d)

 

obligations secured by the assets of the Company;

 

 

 

(e)

 

obligations not secured by the assets of the Company; and

 

 

 

(f)

 

distribution of the remaining balance, if any, to the Parties in proportion to
their respective then existing interests in the registered capital of the
Company.

 

 

 

All amounts payable to LP shall be calculated in RMB, paid in freely convertible
foreign exchange and remitted upon approval by the State Administration for
Exchange Control (if then required by applicable law) to the foreign bank
designated by LP.  If there is insufficient foreign exchange to pay the share of
LP, then unless LP agrees to accept RMB, the liquidation committee and the
Company shall assist LP to obtain sufficient foreign exchange to pay such share
by purchasing foreign exchange through authorized foreign exchange bank or other
financial institution with the approval (if then required by applicable law) of
the State Administration for Exchange Control.

 

20.06

 

After the liquidation of the Company is completed, the liquidation committee
shall submit a liquidation report to the Board and the Board, upon adoption of
such liquidation report, shall submit it to the Examination and Approval
Authority for approval.  Upon approval by the Examination and Approval
Authority, the Board shall carry out procedures for canceling the Company’s
registration at the Beijing Administration for Industry and Commerce, and shall
cause the Company to turn in its business license for cancellation.  The
Company’s books of account and other documents and records shall be preserved by
TCL.  .

 

 

 

20.07

 

The expiration or termination of this Contract for any cause shall not release
any Party from any liability which at the time of expiration or termination has
already accrued or which thereafter accrues in respect of any act or omission
prior to such expiration or termination.

 

21

--------------------------------------------------------------------------------


 


ARTICLE  21       MISCELLANEOUS

 

21.01

 

(a) The execution, validity, interpretation and implementation of this Contract
shall be governed by the published and publicly available laws of China and the
treaties and other international agreements to which China is a party.  If there
is no such law or treaty or international agreement governing a particular
matter relating to this Contract, reference shall be made to international
custom and practice.

 

 

 

 

 

 

 

(b)

 

If any Party’s economic benefits are adversely and materially affected by the
promulgation of any new laws or regulations of China, or the amendment or
interpretation of any existing laws or regulations of China, the Parties shall
promptly consult with one another and use their reasonable best efforts to
implement any adjustment necessary to maintain the economic benefit each Party
would have reasonably derived had such laws or regulations not been promulgated
or so amended or interpreted.

 

21.02

 

(a)

 

“Force Majeure” shall mean any event which: (i) is beyond the control of the
affected Party; (ii) is unforeseen or, if foreseen, is unavoidable; (iii) arises
after the date of the execution of this Contract; (iv) prevents total or partial
performance by such Party of this Contract and/or any other agreements relating
hereto.  Such events shall include, but not be limited to, floods, fires,
droughts, typhoons, earthquakes or other natural disasters, transportation
disasters, strikes (other than strikes by the Company’s work force), civil
unrest or disturbance, riots and war (whether or not declared).

 

 

 

 

 

 

 

(b)

 

Should either of the Parties to this Contract be prevented from performing any
of its obligations by an event of Force Majeure, the performance of such
obligation shall be suspended for the period during which such event of Force
Majeure prevents performance.

 

 

 

 

 

 

 

(c)

 

A Party claiming that its performance is affected by an event of Force Majeure
shall notify the other Parties by telecopy or facsimile within the shortest
possible time of the occurrence of such event, and shall within thirty (30) days
of when the event of Force Majeure arose send by registered airmail to the other
Party appropriate proof of the occurrence and duration of such event.  Any Party
claiming that its performance is affected by an event of Force Majeure shall use
all reasonable efforts to eliminate or mitigate the effects of such event of
Force Majeure.

 

 

 

 

 

 

 

(d)

 

If any event of Force Majeure shall occur, the parties shall immediately
commence friendly negotiations in an attempt to settle how this Contract, the
Articles of Association and/or any other agreements or contracts relating hereto
or thereto shall continue to be implemented.

 

21.03

 

Except as otherwise expressly permitted by the terms hereof or of the Articles
of Association, no Party shall assign any of its rights or obligations under
this Contract without the prior written consent of the other Party, and the
obtaining of all necessary approvals from the Examination and Approval
Authority.

 

22

--------------------------------------------------------------------------------


 

21.04

 

Any notice or other written communication provided for in or relating to this
Contract or the Articles of Association shall be made in writing by facsimile or
by registered airmail letter.  Unless otherwise specified by notice to the other
Party, the notice address of each Party shall be the address indicated below. 
The date of receipt of a notice or communication hereunder shall be deemed to be
seven (7) days after its postmark in the case of a registered airmail letter and
two (2) working days after dispatch in the case of a facsimile.

 

(a)

 

TCL Computer Technology C., Ltd.

 

 

 

 

 

Address:

 

 

Tel:

 

 

Fax:

 

 

 

(b)

 

Lotus Pacific, Inc.

 

 

 

 

 

Address:

 

 

Tel:

 

 

Fax:

 

 

 

(c)

 

Chinese Individual Investors

 

 

 

 

 

Name:

 

 

Address:

 

 

Tel:

 

 

Fax:

(Omit)

 

21.05

 

(a)

 

Subject to the Parties’ rights to terminate this Contract as provided in Article
19, in the event a dispute arises among the Parties in connection with the
interpretation or implementation of this Contract, the Articles of Association
or any other contract, agreement or document relating to any of the foregoing or
the transactions contemplated hereby or thereby, the parties to the dispute
shall attempt to settle such dispute through friendly consultations.

 

 

 

 

 

 

 

(b)

 

If no mutually acceptable settlement of such dispute is reached within sixty
(60) days, then the dispute shall be submitted to China International Economic
and Trade Arbitration Commission in Beijing for exclusive, final, non-appellant
and binding settlement by arbitration in accordance with the Arbitration Rules
being in force at the time a particular dispute is submitted for arbitration,
which rules are deemed to be incorporated by reference herein.  Except for the
arbitration contemplated herein, each of the Parties hereby expressly and
irrevocably waives any right to bring any legal suit, action or proceeding
arising out of or based upon this Contract and the Articles of Association or
any other contract, agreement or document relating to any of the foregoing or
the transactions contemplated hereby or thereby in any court in any
jurisdiction.

 

 

 

 

 

 

 

(c)

 

Without limiting the rights of the parties to terminate this Contract as
provided herein, commencement of arbitration proceedings shall not otherwise
give rise

 

23

--------------------------------------------------------------------------------


 

 

 

 

 

to termination of this Contract, the Articles of Association or any other
relevant contract or agreement, which will continue to be in full force and
effect pending the decision rendered by the arbitrators.

 

21.06

 

This Contract (including its Appendices), together with the Articles of
Association and the other Project Documents, constitute the complete and only
agreement among the Parties and take the place of all prior agreements,
contracts, understandings and communications among the Parties, whether oral or
written, relating to the subject matter hereof.  No amendment of this Contract
shall be valid or binding on the Parties unless made in writing and signed by an
authorized representative of each Party, and (if required by applicable law)
approved by the Examination and Approval Authority.

 

 

 

21.07

 

Failure or delay on the part of a Party to exercise any right, power or
privilege under this Contract shall not operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege preclude any future
exercise thereof.

 

 

 

21.08

 

If any term or provision of this Contract is hereafter determined to be illegal
by any court of competent jurisdiction, the remainder of this Contract shall not
be affected thereby and shall continue in force notwithstanding such illegal
provision or provisions.

 

 

 

21.09

 

The rights and obligations of the Parties pursuant to this Contract shall
continue to exist throughout the Joint Venture Term, and the establishment of
the Company and the adoption of the Articles of Association shall not prejudice
the rights and obligations set out in this Contract.  In the event of any
conflict between the provisions of this Contract and of the Articles of
Association, the provisions of this Contract shall control.

 

 

 

21.10

 

The language of this Contract is Chinese.

 

 

 

21.11

 

The Contract is made in twelve (12) originals.  Each Party shall retain one  (1)
original, the Company shall retain three (3) originals and other two (2)
originals shall be retained by the Examination and Approval Authority at the
central and local levels.

 

 

 

21.12

 

This Contract shall be approved by the Examination and Approval Authority and
shall be effective upon the approval date, the same is any amendment.

 

 

 

21.13

 

With respect to rights and obligations of the Parties, corresponding letter
mails in written shall be sent upon the notices via telex, fax or phone call.

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Contract on January 18, 2003.

 

24

--------------------------------------------------------------------------------


 

[PAGE OF SIGNATURES ]

 

 

TCL Computer Technology Co., Ltd.

 

 

 

 

 

/s/ Li Dongsheng

 

 

Name: Li Dongsheng

 

Title:Chairman

 

 

 

 

 

Lotus Pacific, Inc.

 

 

 

 

 

/s/ Li Dongsheng

 

 

Name: Li Dongsheng

 

Title: Chairman

 

 

 

 

 

/s/ Liu Dongyuan

 

 

 

 

 

 

/s/ Cheng Fei

 

 

 

 

 

 

/s/ Gao Jianou

 

 

 

 

 

 

/s/ Wang Huansheng

 

 

 

 

 

 

/s/ Han Jingzhe

 

 

25

--------------------------------------------------------------------------------